internal_revenue_service number release date index number ---------------------------- -------------------- --------------------------- -------------------------- --------------------------------------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-100613-05 date october legend grantors trust date year year year year year s t u v dear ------------------------ - - - - - - - - - - - - ---- ----------------------------------------------------------------------------------------- --------------------------- ------- ------- ------- ------- ------- ------------------- ----------------- ----------- ----------- this letter is in response to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of taxpayer’s and spouse’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date grantors established an irrevocable_trust trust for the benefit of their children and descendants of their children in year grantors transferred marketable_securities valued at dollar_figures and cash in the amount of dollar_figuret to trust taxpayer and spouse timely filed united_states gift and generation-skipping_transfer_tax returns form sec_709 gift_tax returns to report those transfers to trust and consented to split the gifts plr-100613-05 pursuant to sec_2513 for year however the certified_public_accountant who prepared the returns and on whose expertise grantors relied inadvertently failed to allocate grantor’s available gst tax exemptions to the transfers in year grantors transferred cash in the amount of dollar_figureu to trust grantors timely filed gift_tax returns to report the year transfers to trust and consented to split the gifts pursuant to sec_2513 for year again the certified_public_accountant who prepared the returns and on whose expertise grantors relied inadvertently failed to allocate grantor’s available gst tax exemptions to the transfers in both year and year grantors transferred cash in the amount of dollar_figurev to trust the certified_public_accountant advised grantors that gift_tax returns were not required to be filed and thus no returns were filed and grantors available gst exemptions were not allocated to the transfers in year an attorney advised grantors that to they should have allocated their gst tax exemptions for the prior gifts to trust on their year and year gift_tax returns for trust to be exempt from gst tax in addition the attorney advised grantors that they should have filed gift_tax returns for year and year in order to allocate their available gst exemptions to the transfers made in year and year sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2631 provides that for purposes of determining the gst tax every sec_2632 provides that any allocation by an individual of his or her gst skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under notice_2001_50 2001_2_cb_189 provides that under sec_2642 the plr-100613-05 an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election sec_301_9100-3 provides that in general requests for extensions of time sec_301_9100-3 provides that a taxpayer is deemed to have acted under sec_301_9100-1 a regulatory election includes an election whose due requests for relief under sec_301_9100-3 will be granted when the taxpayer plr-100613-05 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantors are each granted an extension of time of days from the date of this letter to make allocations of their respective gst exemptions to trust for year year year and year an individual or supplemental form_709 should be filed for each taxpayer for year year year and year each form_709 should include a notice of allocation properly allocating the taxpayer's gst_exemption to the transfers to trust the allocations will be effective as of the respective dates of the transfers to trust and the inclusion_ratio of trust will be determined based on the value of the transfers to trust as determined for federal gift_tax purposes and the amount of exemption allocated to trust a copy of this letter should be attached to each individual or supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio copies are included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied pursuant to the power_of_attorney on file with this office this letter is being sent to the taxpayer's representative plr-100613-05 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries cc enclosures copy for sec_6110 purposes copy of this letter --------------------------------------------------- ---------------------------------- ----------------- -------------------------- ------------------ -----------------------------------
